                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MAX RACK, INC.,                                     :
                                                    :    Case No. 2:16-cv-01015
               Plaintiff,                           :
                                                    :    JUDGE ALGENON L. MARBLEY
       v.                                           :
                                                    :    Magistrate Judge Vascura
CORE HEALTH & FITNESS, LLC, et al.,                 :
                                                    :
                                                    :
               Defendants.                          :


                                     OPINION & ORDER

                                     I. INTRODUCTION

       This matter is before the Court on Plaintiff and Defendants’ Motions in Limine. (Docs.

58, 59, 71, 72.) The Final Pretrial Conference in this case was held on Monday, December 2, 2019

at 11:00 a.m. For the reasons set forth below, the Court GRANTS Plaintiff’s Motion in Limine

to Exclude Undisclosed Evidence of Defendants’ Cost of Goods Sold [#58], GRANTS Plaintiff’s

Motion in Limine to Exclude Undisclosed Evidence of Trademark Invalidity [#59], DENIES

Defendants’ Motion in Limine to Bifurcate Trial [#71], and GRANTS Defendants’ Motion in

Limine to Exclude Witnesses [#72].

                                  II. STANDARD OF REVIEW

       A motion in limine refers to “any motion, whether made before or during trial, to exclude

anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United States,

469 U.S. 38, 40 n.2 (1984). The purpose of such a motion is “to narrow the issues remaining for

trial and to minimize disruptions at trial.” United States v. Brawner, 173 F.3d 966, 970 (6th Cir.

1999). In disposing of a motion in limine, the guiding principle is to “ensure evenhanded and


                                                1
expeditious management of trials.” Ind. Ins. Co. v. GE, 326 F. Supp. 2d 844, 846 (N.D. Ohio

2004).

                                           III. ANALYSIS

         1. Plaintiff’s Motion in Limine to Exclude Undisclosed Evidence of Defendants’ Cost
            of Goods Sold [#58]

         Plaintiff first asks the Court to exclude any evidence not already produced during discovery

regarding Defendants’ cost of goods sold in connection with the allegations of trademark

infringement. See 15 U.S.C. § 1117(a) (“In assessing profits [for a trademark infringement

violation] the plaintiff shall be required to prove defendant’s sales only; defendant must prove all

elements of cost or deduction claimed.”). The Court GRANTS Plaintiff’s Motion [#58].

         Federal Rule of Civil Procedure 26(e) provides that a party who has made a disclosure

under Rule 26(a)—or who has responded to an interrogatory, request for production, or request for

admission—must supplement or correct its disclosure or response “in a timely manner if the party

learns that in some material respect the disclosure or response is incomplete or incorrect, and if

the additional or corrective information has not otherwise been made known to the other parties

during the discovery process or in writing[.]” Fed. R. Civ. P. 26(e)(1)(A). Federal Rule of Civil

Procedure 37(c), in turn, instructs that if a party fails to provide information or identify a witness

as required by Rule 26(a) or (e), “the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified

or is harmless.” Fed. R. Civ. P. 37(c)(1).

         Here, Plaintiff asserts that it requested production of all documents supporting Defendants’

cost of goods sold in connection with the trademark infringement claims. (See doc. 58 at 4.) To

date, Plaintiff contends that Defendants have not provided any responsive documentary evidence.




                                                   2
(See id.) As such, Plaintiff asks the Court to exclude any evidence of Defendants’ cost of goods

that has not already been produced.

       Defendants do not address the substance of Plaintiff’s Motion; rather, Defendants maintain

that the Court should refrain from resolving the matter until after Plaintiff establishes liability on

its claims. Considering, however, that the purpose of a motion in limine is to narrow the issues

remaining for trial, the Court rejects Defendants’ position. Accordingly, seeing no opposition to

the merits of Plaintiff’s argument, the Court GRANTS Plaintiff’s Motion in Limine to Exclude

Undisclosed Evidence of Defendants’ Cost of Goods Sold [#58].


       2. Plaintiff’s Motion in Limine to Exclude Undisclosed Evidence of Trademark
          Invalidity [#59]

       Next, Plaintiff asks the Court to exclude any evidence not already produced during

discovery regarding the invalidity of the MAX RACK trademark. In essence, Plaintiff seeks an

order prohibiting Defendants from attempting to contest the validity of its trademark. Defendants

did not file a response to Plaintiff’s Motion, presumably concurring in the requested relief.

Accordingly, the Court GRANTS Plaintiff’s Motion in Limine to Exclude Undisclosed Evidence

of Trademark Invalidity [#59].


       3. Defendants’ Motion in Limine to Bifurcate Trial on Liability and Damages [#71]

       Defendants ask the Court to bifurcate the trial in this case on liability and damages, arguing

that it would be the most efficient use of judicial resources. The Court disagrees, and thus,

DENIES Defendants’ Motion to Bifurcate Trial [#71].

       Federal Rule of Civil procedure 42 provides that “[f]or convenience, to avoid prejudice, or

to expedite and economize, the court may order a separate trial of one or more separate issues,

claims, crossclaims, counterclaims, or third-party claims. Fed. R. Civ. P. 42(b). The decision to

                                                  3
sever issues for separate trials is within the sound discretion of the Court. Nylok Fastener Corp.

v. Indus. Nut Corp., 122 F.R.D. 512, 513 (N.D. Ohio 1988). Generally, “[b]ifurcation of

proceedings into separate trials concerning liability and damages is appropriate when the evidence

pertinent to the two issues is wholly unrelated and the evidence relevant to the damages issue could

have a prejudicial impact upon the jury’s liability determination.” Helminski v. Ayerst Labs., 766

F.2d 208, 212 (6th Cir. 1985).

       Here, the Court finds that bifurcation is not warranted. Contrary to Defendants’ suggestion,

holding separate trials on the issues of liability and damages would not be an efficient use of the

Court’s resources, especially in a case, such as this, where there is likely substantial overlap of the

two issues. See Nylok, 122 F.R.D. at 513 (“This trademark infringement action is between two

parties and involves the well-defined question whether likelihood of confusion exists between two

products. These issues are routinely submitted to juries, who customarily consider damages in the

same proceeding.”). Furthermore, bifurcating the trial could prejudice Plaintiff in that it would

deprive them “of their legitimate right to place before the jury the circumstances and atmosphere

of the entire cause of action they have brought into the [C]ourt[.]” Id. Defendants, on the other

hand, face no real prejudice by litigating these issues together. Accordingly, the Court DENIES

Defendants’ Motion [#71].

       4. Defendants’ Motion in Limine to Exclude Witnesses [#72]

       Finally, Defendants ask the Court to Exclude four witnesses that Plaintiff failed to disclose

pursuant to its obligations under Federal Rule of Civil Procedure 26. The Court GRANTS

Defendants’ Motion [#72].

       As stated above, Federal Rule of Civil Procedure 37 provides that “[i]f a party fails to

provide information or identify a witness as required by Rule 26(a) or (e), the party is not allowed



                                                  4
to use that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless

the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Federal Rule of

Civil Procedure 26(a) governs initial disclosures and Rule 26(e) concerns the duty to supplement

these initial disclosures and other discovery responses. See Fed. R. Civ. P. 26(a) and (e). Under

Rule 26(a), a party must disclose, among other things, “the name and, if known, the address and

telephone number of each individual likely to have discoverable information—along with the

subjects of that information—that the disclosing party may use to support its claims or defenses,

unless the use would be solely for impeachment.” Fed. R. Civ. P. 26(a). A party must supplement

these initial disclosures “in a timely manner if the party learns that in some material respect the

disclosure or response is incomplete or incorrect, and if the additional or corrective information

has not otherwise been made known to the other parties during the discovery process or in writing.”

Fed. R. Civ. P. 26(e).

       Here, Plaintiff failed to disclose four witnesses in its initial disclosures that they now wish

to present at trial. Plaintiff presents no justification for failing to disclose these witnesses, as was

their obligation under Rule 26. In fact, Plaintiff has not even filed a response to Defendants’

Motion. Accordingly, the Court GRANTS Defendants’ Motion [#72] and EXCLUDES the

following four witnesses from testifying at trial: (1) Forest A. Kunecke; (2) Regina M. Langen;

(3) Sam Patino; and (4) Kimberly A. Selvage. See Horn v. R.C. Hemm Glass Shops, Inc., 2017

WL 2779716, at *3 (S.D. Ohio June 26, 2017) (“Until Defendant actually identified these

individuals as witnesses, Plaintiff had little incentive to depose them or conduct written discovery.

Accordingly, Defendant’s failure to timely identify them as witnesses cannot be deemed

harmless.”); Oster v. Huntington Bancshares Inc., 2017 WL 3208620, at *10 (S.D. Ohio July 28,

2017) (Marbley, J.) (“While [Plaintiff] may have known of the existence of these people and the



                                                   5
substance of their knowledge, she did not know their statuses as witnesses until months after the

discovery deadline. Therefore, the information at issue here (the witness status of the proposed

witnesses) ‘had not otherwise been made known to the other parties during the discovery process

or in writing’ and Defendants breached their duties under Rule 26(e).”).

                                      IV. CONCLUSION

       For the reasons stated herein, the Court GRANTS Plaintiff’s Motion in Limine to Exclude

Undisclosed Evidence of Defendants’ Cost of Goods Sold [#58], GRANTS Plaintiff’s Motion in

Limine to Exclude Undisclosed Evidence of Trademark Invalidity [#59], DENIES Defendants’

Motion in Limine to Bifurcate Trial [#71], and GRANTS Defendants’ Motion in Limine to

Exclude Witnesses [#72].

       IT IS SO ORDERED.

                                              /s/ Algenon L. Marbley___
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: December 3, 2019




                                                6
